DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claim 1–4, 8 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Victory et al., US 2016/0186549 (“Victory”) in view of Lopez, US 6,779,606 (“Lopez”) and optionally in view of Heath, US 4,511,374 (“Heath”).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez and optionally in view of Heath and/or admitted prior art from the Applicant’s disclosure.  
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez optionally in view of Polderman, US 6,537,458 (“Polderman”) and optionally in view of Heath.
Claims 7 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez in further view of Kirk et al., US 2016/0214033 (“Kirk”) and optionally in view of Heath.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez in further view of Murtagh, US 2013/0075338 (“Murtagh”) and optionally in view of Heath.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez in further view of Fraser et al., US 2014/0182368 (“Fraser”) and optionally in view of Heath.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez in further view of Polderman and optionally in view of Heath.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez in further view of Polderman in further view of Kirk and optionally in view of Heath.
Claims 22–25  rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez optionally in view of the admitted prior art from the Applicant’s disclosure.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez in further view of Kirk.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Victory in view of Lopez in further view of Murtagh.

Independent Claims 1 and 22
Claim 1 describes a separation system.  The system comprises an elongated separator vessel.  The separator vessel includes an inlet for a multiphase fluid flowstream, a heating section downstream of the inlet, an oil accumulation section downstream of the heating section, and an oil outlet connected to the oil accumulation section.  The system further comprises an immersed plate heater positioned in the heating section, and a heating medium heater located externally of the separator vessel and fluidly connected to the immersed plate heater.  A heating fluid is heated in the heating medium heater, and is circulated through the immersed plate heater to heat the multiphase fluid.  The heating medium heater is “configured to maintain a temperature of the multiphase fluid in the heating section above a predetermined temperature.”
The limitation indicating that that the “medium heater is configured to maintain a temperature of the multiphase fluid in the heating section above a predetermined temperature” fails to patentably distinguish over the prior art, because it describes the manner in which the device operates rather than its structure.  See 
Victory discloses a separation system 300 (corresponding to the claimed “separation system”) used to separate a fluid produced by a petroleum well into its constituent components of hydrocarbon liquid, water and gas.  Victory Fig. 4, [0004], [0040].  The system 300 comprises a separator 210 (the “elongated separator vessel”).  Id.  The separator 210 has an inlet (not numbered) that receives a stream 205.  Id.  The stream 205 is the “multiphase fluid stream” because it comprises a mixture of hydrocarbons, water and gas.  Id.  The separator 210 also comprises second partial chamber 330 that is located downstream of the inlet.  Id. at Fig. 4, [0041].  The second partial chamber 330 corresponds to the “heating section” because it comprises a heat exchanger 360 used to heat fluid in this partial chamber.  Id. at Fig. 4, [0042].  The separator 210 further comprises a boot 316 which is located downstream of the second partial chamber 330.  Id. at Fig. 4, [0043].  The boot 316 corresponds to the “oil accumulation section” because it accumulates hydrocarbon 345.  Id.  
The separator 210 also comprises a heat exchanger 360 which is positioned within the second partial chamber 330.  Victory Fig. 4, [0042].  The heat exchanger 360 comprises tubes, which circulate a heating medium, to transfer heat into the multiphase fluid contained within the second partial chamber 330.  Id.  The heat exchanger heats the multiphase fluid within the second chamber 330 to a temperature so that lighter, vapor components of the fluid 314 separate from heavier, hydrocarbon components of the fluid.  Id.  Therefore, the heating medium that is circulated in the tubes of the heat exchanger 360 is configured to maintain a temperature of the multiphase fluid within the second partial chamber 330 above a predetermined temperature, to ensure that this separation occurs.

    PNG
    media_image1.png
    1004
    1005
    media_image1.png
    Greyscale

Victory differs from claim 1 because it does not explicitly disclose that its heat exchanger is an “immersed pleat heater” as required by the claim.  However, as noted, the heat exchanger 360 circulates a heating medium through tubes within the heat exchanger 360, to heat the multiphase fluid within the second partial chamber 330.  
Lopez discloses a vessel 12 which is used to heat drilling fluids produced by a petroleum well.  Lopez, Figs. 1–4, col. 1, ll. 23–31, col. 5, ll. 20–38.  The vessel 12 comprises a heat exchanger.  Id.  The heat exchanger has a plurality of fluid lines 30 which circulate a heat transfer media 28 across plates 38 to heat the plates.  Id. at Fig. 2, col. 5, ll. 20–57.  After the heat exchange media 28 has heated the plates 38, it is circulated outside of the vessel 12 into heater 54 (the “heating medium heater”), where it is reheated.  Id. at Fig. 4, col. 6, ll. 3–5.  During operation, drilling fluid is transferred from the petroleum well into the interior of the vessel 12.  Id. at col. 5, ll. 1–5.  The drilling fluid is heated as it circulates through the heat exchange plates 38.  Id. at col. 1, ll. 1–5.

    PNG
    media_image2.png
    1096
    1438
    media_image2.png
    Greyscale

The heat exchanger in Lopez operates in basically the same way as Victory’s heat exchanger 360—because both heat exchangers are immersed in fluid produced by a petroleum well, and both heat exchangers circulate a heating medium to transfer heat into fluid.  Victory [0042]; Lopez col. 5, ll. 6–10.  The simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  Therefore, it would have been obvious to use Lopez’s heat exchanger as the heat exchanger 360 in Victory because this substitution would produce predictable results, as both heat exchangers operate in basically the same way for essentially the same purpose.
As noted, the limitation indicating that the heating medium heater is “configured to maintain a temperature of the multiphase fluid in the heating section above a predetermined temperature,” fails to patentably distinguish over the prior art—because it describes the manner of operating the claimed device rather than its structure.  See MPEP 2114(II).  Also as noted, Victory teaches this feature because Victory’s heat 
Additionally, with respect to this limitation, Heath teaches that it is conventional to heat a petroleum well fluid to a “predetermined temperature” to aid in breaking emulsions and hydrates for the separation of gas from the oil or liquefied hydrocarbons at the separation temperature. col. 1, ll. 6–25.  As such, Heath discloses a separator 10 comprising a heater coil 60, which is operated by thermostats 31, 32 to ensure that the temperature of the fluid within the separator 10 is above the predetermined separation temperature.  Id. at Fig. 1, col. 3, ll. 43–62, col. 4, ll. 23–30.  
It would have been obvious for Victory’s heat exchanger 360 to maintain the temperature of the multiphase fluid within chamber 330 above a predetermined temperature—because Heath teaches that it is beneficial to do so to aid in separating gas from a multiphase petroleum fluid.  Heath col. 1, ll. 6–25, col. 3, ll. 43–62, col. 4, ll. 23–30.  Lopez’s heater 54 heats the heat transfer media to a “desired temperature” before it is returned to the heat exchanger.  Lopez col. 2, ll. 32–35.  Therefore, Lopez’s heater 54 is capable of performing the claimed function when it is used with Victory’s heat exchanger 360. 
Claim 22 describes a separation system.  The system comprises an elongated separator vessel.  The separator vessel includes an inlet for a multiphase fluid flowstream, an upstream section which is located downstream of the inlet, a heating section which is located downstream of the upstream section, and an oil accumulation section located downstream of the separation section. The oil accumulation section is separated from the separation section by an overflow weir.  An oil outlet connected to 
Victory discloses a separation system 300 (corresponding to the claimed “separation system”) used to separate a fluid produced by a petroleum well into its constituent components of hydrocarbon liquid, water and gas.  Victory Fig. 4, [0004], [0040].  The system 300 comprises a separator 210 (the “elongated separator vessel”).  Id.  The separator 210 has an inlet (not numbered) that receives a stream 205.  Id.  The stream 205 is the “multiphase fluid stream” because it comprises a mixture of hydrocarbons, water and gas.  Id.

    PNG
    media_image3.png
    1029
    967
    media_image3.png
    Greyscale

The separator 310 in the Fig. 4 embodiment comprises two partial chambers 241, 330.  Id. at Fig. 4, [0041].  However, the invention contemplates providing numerous partial chambers because the Fig. 2 embodiment illustrates a separator 210 Id. at Fig. 2, [0030].  It would have been obvious for the separator 310 in Fig. 4 to have four partial chambers because this would merely represent scaling up the size of the device and duplicating parts.  See MPEP 2144.04(IV)(A), (VI)(B).
Additionally, the Fig. 4 embodiment illustrates a heat exchanger 360 being immersed in the downstream chamber 330.  Victory Fig. 4, [0042].  However, the reference teaches that a heat exchanger can be immersed in the first chamber 241 to accelerate separation of hydrocarbons and water.  Id. at [0046].  A person of ordinary skill in the art would understand that a heat exchanger would have the same effect if it was located in any of the partial chambers because all of the partial chamber comprise a mixture of hydrocarbon and water which need to be separated from one another.  Id. at [0031].  Therefore, when the Fig. 4 embodiment has four partial chambers, it would have been obvious for the second chamber (from upstream to downstream) to have a heat exchanger for this purpose.  
With this modification, the upstream-most, first partial chamber would correspond to the “upstream section,” because it is downstream of the inlet, but upstream of the other chambers. Victory Figs. 4, [0040].  The second chamber would correspond to the “heating section” because it is downstream of the upstream-most chamber and would contain a heat exchanger.  Id.  The third chamber would correspond to the “separation section,” because it is downstream of the second chamber, and separation of the constituent phases occurs in this chamber 243.  Id.  The fourth chamber would correspond to the “oil accumulation section” because it is downstream of the third chamber, and at least some oil would accumulate within it.  Id.  

    PNG
    media_image4.png
    992
    1833
    media_image4.png
    Greyscale

As such, the partial chambers are all separated from one another by dividers.  Victory Figs. 2, 4, [0030], [0041].  The dividers are overflow weirs.  Id. at [0030].  Therefore, the chamber corresponding to the “oil accumulation section” is separated from the chamber corresponding to the “separation section” by an overflow weir.
Additionally, the chamber corresponding to the “oil accumulation chamber” includes the boot 316 seen in Fig. 4.  Victory Fig. 4, [0043].  This boot 316 has an oil outlet, which is stream 218.  Id. at Fig. 4, [0035].
Furthermore, the chamber corresponding to the “heating section” includes an immersed heat exchanger 360.  Victory Fig. 4, [0040], [0046].  The heat exchanger 360 comprises tubes, which circulate a heating medium, to transfer heat into the multiphase fluid contained within the second partial chamber 330.  Id.  The heat exchanger 360 heats the multiphase fluid within the second chamber 330 to a temperature so that lighter components of the fluid 314 separate from heavier components of the fluid.  Id.

    PNG
    media_image1.png
    1004
    1005
    media_image1.png
    Greyscale

Victory differs from claim 22 because it does not disclose its heat exchanger being an “immersed pleat heater” as required by the claim.  However, as noted, the heat exchanger 360 circulates a heating medium through tubes within the heat exchanger 360, to heat the multiphase fluid within the second partial chamber 330.  
Lopez discloses a vessel 12 which is used to heat drilling fluids produced by a petroleum well.  Lopez, Figs. 1–4, col. 1, ll. 23–31, col. 5, ll. 20–38.  The vessel 12 comprises a heat exchanger.  Id.  The heat exchanger has a plurality of fluid lines 30 which circulate a heat transfer media 28 across plates 38 to heat the plates.  Id. at Fig. 2, col. 5, ll. 20–57.  After the heat exchange media 28 has heated the plates 38, it is circulated outside of the vessel 12 into heater 54 (the “heating medium heater”), where it is reheated.  Id. at Fig. 4, col. 6, ll. 3–5.  During operation, fluid is transferred from the petroleum well into the interior of the vessel 12.  Id. at col. 5, ll. 1–5.  The fluid is heated as it circulates through the heat exchange plates 38.  Id. at col. 1, ll. 1–5.

    PNG
    media_image2.png
    1096
    1438
    media_image2.png
    Greyscale

The heat exchanger in Lopez operates in basically the same way as Victory’s heat exchanger 360—because both heat exchangers are immersed in fluid produced by a petroleum well, and both heat exchangers circulate a heating medium to transfer heat into fluid.  Victory [0042]; Lopez col. 5, ll. 6–10.  The simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  Therefore, it would have been obvious to use Lopez’s heat exchanger as the heat exchanger 360 in Victory because this substitution would produce predictable results, as both heat exchangers operate in basically the same way for essentially the same purpose.
Dependent Claims 2–13, 21 and 23–28
Claims 2 and 23 require for the system of claims 1 and 23, respectively, the immersed plate heater comprises an immersed plate heater bank.
Lopez teaches this feature because Fig. 2 illustrates a bank of heat exchange plates 38.  Lopez Fig. 2, col. 5, ll. 21–38.
Claims 3 and 24 require for the system of claims 2 and 23, respectively, the immersed heater bank comprises a plurality of generally rectangular, generally parallel, spaced apart heat exchanger plates.  
Lopez teaches this feature because Fig. 2 illustrates that its heat exchanger plates 38 are generally rectangular, generally parallel, and spaced apart from one another.  Lopez Fig. 2, col. 5, ll. 21–38.
Claims 4 and 25 require for the system of claims 3 and 24, respectively, the heat exchange plates are oriented generally vertically in the heating section generally parallel with a longitudinal axis of the separator vessel.
In Lopez, Fig. 2 illustrates the heat exchange plates 38 are oriented generally vertically, generally parallel with a longitudinal axis of vessel 12.  Lopez Fig. 2, col. 5, ll. 21–38.  The plates 38 would also have this orientation when provided in Victory’s separator 310.
Claims 5 and 26 require for the system of claims 1 and 22, respectively, the heating medium heater comprises a thermal fluid system.
Lopez teaches this feature because the heater 54 uses hot air to re-heat the heat transfer media 28.  Lopez col. 4, ll. 32–37.
Additionally, instant disclosure admits that a “conventional thermal fluid system” may be used with its heating medium heater 146 to re-heat the heat transfer medium that is circulated through the heater 146.  Spec. dated Feb. 24, 2020 (“Spec.”) Fig. 2, p. 17, ll. 3–13.  This conventional thermal fluid system is admitted prior art, because it is described as “conventional.”  Id.  Lopez teaches that its heater 54 can use virtually any mechanism to heat the heat transfer media 38.  Lopez col. 4, ll. 30–37.  Therefore, it See also MPEP 2143(I)(B).
Claim 6 requires for the system of claim 1, the separator vessel includes an upstream section which is located downstream of the inlet and upstream of the heating section.
Victory’s first partial chamber 241 corresponds to the “upstream section” because it is downstream of the inlet but upstream of the second partial chamber 330 (the “heating section”).
Claims 7 and 27 require for the system of claims 6 and claim 22, respectively, the upstream section is separated from the heating section by at least one partially perforated baffle plate.  The baffle plate includes a solid upper portion and a perforated lower portion.  The lower portion comprise a plurality of through holes.  Claim 20 requires for the system of claim 7, the solid upper portion extends vertically from a top edge of the partially perforated baffle plate to approximately a middle of the partially perforated baffle plate.
Victory’s separator 210 comprises dividers that separate the partial chambers from one another.  Victory Fig. 4, [0041].  
Victory differs from claim 7 because the dividers are not partially perforated as required by the claim.
However, the dividers are weirs.  Victory [0030].  Additionally, the fluid within the partial chamber comprising the heat exchanger experiences internal circulation, which 
Kirk discloses a separation tank 10 comprising a partially perforated weir 40 that divides the tank 10 into two chambers.  Kirk Fig. 5, [0050].  The weir 40 comprises a solid upper portion and a lower perforated portion 70 with a plurality of through holes.  Id. at Fig. 5, [0050], [0056], [0058].  The solid upper portion extends vertically from a top edge of the weir 40 to approximately a middle of the weir 40.  Id.  The weir 40 is beneficial because it creates a circular current in each individual chamber, while the perforated lower portion allows equalization of fluid levels between the chambers.  Id.  It would have been obvious to use Kirk’s weir 40 in place of the dividers in Victory to provide these benefits.  Additionally, a person of ordinary skill in the art would be motivated to use Kirk’s weir 40 in place of Victory’s dividers because the fluid the chamber containing the heat exchanger has internal circulation while Kirk’s weir 40 produces a circular current.

    PNG
    media_image5.png
    632
    715
    media_image5.png
    Greyscale

Claim 6 requires for the system of claim 1, the separator vessel includes an upstream section which is located downstream of the inlet and upstream of the heating section.  Claim 8 requires for the separation system of claim 6, the upstream section is located horizontally adjacent to the heating section and separator vessel includes a separation section located downstream of the heating section and upstream of the oil accumulation section.  The separation section is separated from the oil accumulation section by an overflow weir.
The separator 310 in the Fig. 4 embodiment comprises two partial chambers 241, 330.  Victory Fig. 4, [0041].  However, the invention contemplates providing numerous partial chambers because the Fig. 2 embodiment illustrates a separator 210 with three partial chambers 241, 242, 243, and a boot 216.  Id. at Fig. 2, [0030].  It would have been obvious for the separator 310 in Fig. 4 to have four partial chambers because this would merely represent scaling up the size of the device and duplicating parts.  See MPEP 2144.04(IV)(A), (VI)(B).
Additionally, the Fig. 4 embodiment illustrates a heat exchanger 360 being immersed in the downstream chamber 330.  Victory Fig. 4, [0042].  However, the reference teaches that a heat exchanger can be immersed in the first chamber 241 to accelerate separation of hydrocarbons and water.  Id. at [0046].  A person of ordinary skill in the art would understand that a heat exchanger would have the same effect if it was located in any of the partial chambers because all of the partial chamber comprise a mixture of hydrocarbon and water which need to be separated from one another.  Id
With this modification, the upstream-most, first partial chamber would correspond to the “upstream section,” because it is downstream of the inlet, but upstream of the other chambers. Victory Figs. 4, [0040].  The second chamber would correspond to the “heating section” because it is downstream of the upstream-most chamber and would contain a heat exchanger.  Id.  The third chamber would correspond to the “separation section,” because it is downstream of the second chamber, and separation of the constituent phases occurs in this chamber 243.  Id.  The fourth chamber would correspond to the “oil accumulation section” because it is downstream of the third chamber, and at least some oil would accumulate within it.  Id.   

    PNG
    media_image6.png
    1000
    1891
    media_image6.png
    Greyscale

Alternatively, with respect to claim 6, it would have been obvious for the Fig. 4 embodiment of Victory to include three partial chambers, because this configuration is illustrated in the Fig. 2 embodiment.  Victory Figs. 2, 4, [0030], [0040].  It would have been obvious for the first partial chamber (Fig. 2, pt. 241) to comprise an immersed heat exchanger 360 because Victory teaches that this chamber can comprise a heat Id. at [0046].  Additionally, the separator 310 can comprise “separation internals” which are not shown in the figures.  Victory [0041].  These internals are used for separating gas, water and hydrocarbon from one another.  Id.  Polderman discloses a separator 1 for separating oil, water and gas from a mixed phase fluid.  Polderman Fig. 1, col. 1, ll. 5–12.  The separator 1 comprises an inlet 21 supplies the fluid into an inlet device 35.  Id. at Fig. 1, col. 2, ll. 32–67.  The inlet device 35 separates gas from the fluid as it is introduced into the separator 1.  Id.  The partially degassed fluid flows from the inlet device 35 onto a tilted guide plate 38 within the separator 1.  Id. at Fig. 1, col. 2, ll. 32–67.  The fluid then flows from the plate 38 to the bottom section of the separator.  Id. at col. 3, ll. 5–21.  It would have been obvious to use Polderman’s inlet device 35 and titled plate 38 with Victory’s separator 310 because Victory teaches that its separator 310 comprises “separation internals” used to separate gas, oil and water—and Polderman’s inlet device 35 and titled plate 38 are used for this purpose.  

    PNG
    media_image7.png
    775
    1504
    media_image7.png
    Greyscale

With this modification, the space between Polderman’s titled plate 38 and the inlet device 35 would correspond to the “upstream section” because this space is downstream from the inlet.  Polderman Fig. 1.  The first chamber (represented by Fig. 2, pt. 241) would correspond to the “heating section” because it would be downstream of the titled plate 38 and would contain a heat exchanger 360.  Id. at Figs. 2, 4, [0046].  The second chamber (Fig. 2, pt. 242) would correspond to the “separation section” because it is downstream of chamber 241, and at least some separation occurs in this chamber 242.  Id. at [0030].  The third chamber (Fig. 2, pt. 243) would correspond to the “oil accumulation chamber” because it is downstream of the third chamber, and at least some oil would accumulate within it.  Id. at [0040].
With either interpretation, the partial chambers are all separated from one another by dividers.  Victory Figs. 2, 4, [0030], [0041].  The dividers are overflow weirs.  Id. at [0030].  Therefore, the chamber corresponding to the “oil accumulation section” is separated from the chamber corresponding to the “separation section” by an overflow weir.
Claims 9 and 28 require for the system of claims 8 and 22, respectively, the heating section is separated from the separation section by at least one fully perforated baffle plate.
Victory’s chamber corresponding to the “heating section” is separated from the chamber corresponding to the “separation section” by a divider.  Victory Figs. 2, 4, [0030], [0040].  The divider is understood in the art to be a baffle plate.  Id.
Victory differs from claims 9 and 28 because it does not disclose that the divider is fully perforated, as required by the claim.
However, Murtagh discloses a separator vessel 10 used to separate water and hydrocarbon liquids from each other.  Murtagh Figs. 1, 2, [0031].  The vessel 10 comprises a plurality of fully perforated baffles 30 that divide the vessel 10 into several compartments 27. Id.  The perforated baffles 30 are beneficial because they provide highly effective water distribution with an increase in the volumetric utilization of the vessel 10.  Id. at [0031].  
It would have been obvious replace Victory’s divider with one of Murtagh’s baffles 30 to provide this benefit. 
Claim 10 requires that the system of claim 8 further comprises a plate pack coalescer which is positioned in the separation section.
Victory does not teach that the partial chamber corresponding to the “separation section” comprises this feature.
However, Fraser discloses a vessel 34 which is used to hydrocarbon liquid, water, and gas from a fluid stream having these components.  Fraser Fig. 2, [0018], [0023].  The vessel 34 comprises a gas space in the upper half of the vessel, and a liquid collection space in the lower half of the vessel.  Id. at [0019].  The vessel comprises an agglomerator 96 in the gas space of the vessel 34.  Id.  The agglomerator 96 is a plate pack coalescer because it comprises a plurality of coalescer plates. Id. at [0025].  The agglomerator 96 is beneficial because it intercepts medium sized liquid droplets within the gas space of the vessel, so that they can drain into the liquid space of the vessel.  Id.
Victory’s separator 210 also comprises a gas space 351 in the upper half of the vessel and liquid collection space in the lower half of the vessel.  Victory Fig. 4, [0041].  
Claim 11 requires that the system of claim 6 further comprises an inlet device positioned between the inlet and the upstream section.  Claim 12 requires that the system of claim 11 further comprises a run-off plate which extends from the inlet device to the upstream section.  Claim 13 requires that for the separation system of claim 12, the upstream section is separated from the heating section by at least one partially perforated baffle plate which includes a solid upper portion and a perforated lower portion comprising a plurality of through holes.  The run-off plate is connected to the partially perforated baffle plate.
Victory does not disclose that its vessel comprise these features.  However, the reference teaches that the separator 310 comprises “separation internals” which are not shown, but are used to separate water, hydrocarbon and gas from fluid.  Victory [0041].  Polderman disclose a separation vessel 1 comprising a Schoepentoeter inlet device 35 connected to inlet 21, with this device 35 depositing a multi-phase fluid onto a titled plate 38 (i.e., a run-off plate).  Polderman Fig. 1, col. 2, ll. 26–67.  The inlet device 35 and titled plate 38 are separation internals.  The inlet 35 it separates gas from the liquid of the multi-phase fluid as the fluid enters the vessel 1.  Id. The titled plate 38 prevents the incoming liquid from plunging into the interior of the vessel 1 as it enters, thereby reducing turbulence and enhancing the ability of water and oil to separate from each other.  Id
Because Victory teaches that its device comprises “separation internals” and Polderman’s inlet 35/plate 38 are separation internals, it would have been obvious to use these components with Victory’s separator 310.  Additionally, it would have been obvious to attach this titled plate 38 to Victory’s divider 311 because this would simply integrate parts.  MPEP 2144.04(V)(B).  
It would have been obvious to use Kirk’s partially perforated weir 40 in place of Victory’s divider 311 for the reasons stated in the rejection of claim 7 above.  Therefore, with this modification, Polderman’s titled plate 38 would be connected to Kirk’s partially perforated weir 40, as required by claim 13. 
Claim 21 requires for the system of claim 1, the heating medium heater is configured to maintain a temperature of the multiphase fluid in the heating section above the predetermined temperature by increasing at least one of the flow rate and the temperature of the heating fluid in the immersed plate heater.
The limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the device is intended to operate, rather than its structure.  See MPEP 2114(II).
Additionally, Lopez’s heater 54 increases the temperature of the heat transfer media 28 in the immersed plate heat exchanger to a desired temperature—because the heater 54 is configured “for heating the heat transfer media to a desired temperature before returning the heat transfer media to the heat exchange vessel.”  Lopez col. 2, ll. 33–37.  Therefore, because the temperature of the multiphase fluid in Victory’s chamber 330 must be maintained above a predetermined temperature to ensure that gas will .
Response to Arguments
Double Patenting
The double patenting rejection over U.S. Patent No. 10,596,489 will be withdrawn pending approval of the terminal disclaimer filed July 06, 2021.
35 U.S.C. 103 Rejections 
Claims 1 and 22
The Applicant argues that it would be nonobvious to modify Victory to include the heat exchanger in Lopez, because doing so would change the principle of operation of Victory’s separator, rendering it unsuitable for its intended purpose.  See Applicant Rem. dated Dec. 17, 2021 (“Applicant Rem.”) 10.  This is because Victory’s separator 310 operates on the principle that the heat exchanger heats the fluid in the lower portion of the second partial chamber 230 more than the fluid in the upper portion of the chamber 230, to create a temperature differential between the upper and lower portions.  Id. (citing Victory [0042]).  This induces internal circulation of liquid 314 to enhance disassociation and separation of relatively light components from relatively heavy components in the liquid.  Id.  
The Applicant argues that the heat exchanger in Lopez would be unable to perform this function because, in Lopez, heat is applied uniformly across the entire cross section of the separator.  Applicant Rem. 11.  The Applicant makes this argument because, in Lopez, the heating fluid flows from heating fluid inlet 20 to each of flow lines 30 simultaneously before it is returned to outlet flow lines 30 to heating fluid outlet 22.  Id. at 12.  Furthermore, according to the Applicant, since the inlet flow lines 30 are spaced evenly throughout the entire cross section of the vessel 12, the heat exchanger Id.
The Applicant also argues that in the Fig. 4 embodiment of Lopez, heating fluid inlet 28 is positioned below the heating fluid outlet 32.  See Applicant Rem. 13.  But there is no evidence to suggest that this embodiment operates any differently than the embodiment of Fig. 2.  Id.  Therefore, a person of ordinary skill in the art would conclude that the heating fluid enters inlet 28, is distributed evenly over the entire cross section of the vessel, thereby providing the same amount of heat near the heating fluid inlet 28 as near the outlet 32.  Id.  As a result, the Applicant argues that the fluid in the upper portion of the vessel 12 in Lopez would actually be hotter than the fluid in the lower portion of the vessel.
The Examiner respectfully disagrees with the Applicant’s analysis.  A person of ordinary skill in the art would understand how to use the heat exchanger in Lopez with Victory.  This could be accomplished, for instance, by only providing the heating plates of Lopez in the lower section of Victory’s partial chamber 330, but not in the upper portion of the chamber 330.  In this way, the heat exchanger of Lopez would be able to promote higher heat transfer at a lower portion chamber 330 compared with the upper portion.  See Victory [0042].  A person of ordinary skill in the art is a person of ordinary creativity, not an automaton.  See MPEP 2141.03(I).  Therefore, because the heat exchangers in Victory and Lopez operate using a similar principle of using heat exchange fluid to transfer heat into a liquid, a person of ordinary skill in the art would have understood how to modify the heat exchanger in Lopez to work with the system in Victory.
Claim 8
The Applicant argues that when Victory’s Fig. 4 embodiment is modified to include multiple partial chambers, as in the Fig. 2 embodiment, the partial chambers would not be separated by overflow weirs or any other type of divider that would allow fluid to flow directly from one chamber to the next.  See Applicant Rem. 17, 18.  Rather, it is argued that the divider 212 that separates the second chamber 242 from the third chamber 243 is not an overflow weir, because it does not allow fluid in the second chamber 242 to overflow into the third chamber 243.  Instead, fluid in the second chamber 242 is removed through line 217, circulated through heat exchanger 220 and returned through line 224.  Id.
The Examiner respectfully disagrees.  The divider 212 is capable of functioning as an overflow weir, because it does not span the entire height of the tank 210.  See Victory Fig. 2.  Therefore, fluid is capable of flowing over the top of this divider 212.  

    PNG
    media_image8.png
    923
    971
    media_image8.png
    Greyscale

The Examiner withdraws the rejection of claim 8 over Polderman, in view of the amendments.
Claim 7
The Applicant argues that it would have been nonobvious to replace Victory’s divider 311 with Kirk’s partially perforated Weir 40.  See Applicant Rem. 20.  Rather, the Applicant argues that the dividers must be solid, because each chamber functions as a settling tank.  Id. at 21.  If the dividers were replaced with Kirk’s partially perforated weir 40, denser fluid would flow through the lower perforated portion 70 into the next chamber.  Id.  Therefore, the Applicant argues that replacing the dividers in Victory with the partially perforated weir 40 in Kirk would make Victory’s separator unsatisfactory for its intended purpose.  Id.
The Examiner respectfully disagrees.  In Victory, relatively heavy components, such as water, are removed from the separator in the downstream-most partial chamber.  For instance, in Fig. 2, water stream 252 is removed from boot 216.  See Victory Fig. 2, [0035].  Additionally, Kirk’s device uses settling to remove lighter components, such as hydrocarbon, from heavier components such as water.  See Kirk [0050].  Therefore, using Kirk’s partially perforated weir 40 would not render Victory’s device unsatisfactory for its intended purpose.  The water that flows between the partial chambers in victory would be removed in the boot contained in the downstream-most partial chamber.   
Claim 9
The Applicant argues that it would have been nonobvious to use the fully perforated baffle of Murtagh as the dividers in Victory, because this would change the See Applicant Rem. 22.  Rather, Victory requires that the dividers are solid to allow fluid to separate into its constituent components.  Id.
The Examiner respectfully disagrees.  The separator in Murtagh uses gravity to separate oil from water.  See Murtagh Fig. 1, [0032].  The partial chambers in Murtagh are each separated by a perforated baffle 30, allowing heavier components, such as water, to flow smoothly through the separator without generating turbulence.  Id. at [0031].  This improves the volumetric utilization of the vessel 10.  It would have been obvious to use Murtagh’s perforated baffles 30 as the dividers in Victory for this benefit.  A person of ordinary skill in the art would have a reasonable expectation of success in this modification, because Murtagh and Victory both use gravity separation to separate oil and water from a mixed fluid.  The similarities between these two systems are illustrated by comparing the separators of Victory and Murtagh side-by-side.

    PNG
    media_image9.png
    699
    1266
    media_image9.png
    Greyscale

Claims 13, 27 and 28
The Applicant argues that claims 13, 27 and 28 are allowable for reasons similar to claims 7 and 9.  See Applicant Rem. 24, 26, 27.  The Examiner maintains that claims 13, 27 and 28 are unpatentable for reasons similar to claims 7 and 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776